       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 1 of 11




STEVEN A. SCHWARTZ
SAS@CHIMICLES.COM




                                                     July 9, 2019


VIA ECF AND ELECTRONIC MAIL
Hon. Valerie E. Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, New York 10007
Email: CaproniNYSDChambers@nysd.uscourts.gov

       Re:      Snitzer et al. v. The Board of Trustees of the American Federation
                of Musicians and Employers’ Pension Fund, et al.,
                Case No. 1:17-cv-05361-VEC

Dear Judge Caproni:
       We are counsel for the Plaintiffs in the above-referenced action. We write jointly
with Defendants’ counsel to provide the Court with a pre-conference status report, as
required by the Court’s March 1, 2019 Order (Dkt. No. 109), in anticipation of the status
conference scheduled for July 12, 2019.
       1.       Existing deadlines, due dates, and/or cut-off dates. The parties have
                completed fact discovery, exchanged opening and rebuttal reports for the
                parties’ respective experts (six in total) and deposed four of the six
                experts. The depositions of the parties’ two remaining experts are
                scheduled and will be completed by the July 31, 2019 deadline set by the
                Court. See Dkt. No. 117.

       2.       Outstanding motions. There are no outstanding motions before the
                Court. Plaintiffs do not anticipate filing a motion for class certification
                because, should the Court enter a monetary judgment against Defendants,
                any damages will be based on damages suffered by the AFM Pension
                Plan, and will therefore be paid into the Plan, as opposed to being
                allocated to specific Plan participants. The parties, however, at
                Defendants’ request, are discussing the prospect of a stipulation to a non-


HAVERFORD, PA                         WWW.CHIMICLES.COM                              WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 2 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 2


                opt out class and will update the Court on these discussions at the
                conference.

       3.       Status of discovery. See number 1 above.

       4.       Status of settlement discussions. The parties have engaged mediator
                Robert A. Meyer, Esq., of JAMS, to mediate this matter. A preliminary all-
                hands meeting, which included an exchange of extensive briefs and other
                materials, was held on August 8, 2018. The parties agreed that the case
                could not be settled at that time. Formal mediation had been scheduled
                for February 6, 2019. The parties exchanged extensive supplemental briefs
                but the mediation was postponed shortly before February 6 because it was
                determined that a mediation would not be productive at that time. The
                parties exchanged supplemental briefs and participated in a mediation
                with Mr. Meyer on April 30, 2019. The parties and the mediator remained
                in close contact for a short period of time thereafter, but the parties have
                not reached a settlement. There are no continuing discussions presently
                and no further mediation sessions have been scheduled.

       5.       Anticipated length of trial and whether the case is to be tried to a jury.
                Plaintiffs anticipate that a trial will take ten (10) to fifteen (15) days.
                Defendants anticipate that, absent Court imposed restrictions on the scope
                of testimony that is considered relevant (which could be rendered
                pursuant to the staged trial process proposed by Defendants outlined
                below), the trial will take four weeks. The parties agree that this ERISA
                case is to be tried without a jury.

       6.       Motions for summary judgment or to exclude expert testimony.

                a.    Motions for Summary Judgment

                     i.      Plaintiffs’ Position: Per the Court’s Individual Practices at
                             Paragraph 4(H): “Absent good cause, the Court generally
                             will not consider summary judgment motions in non-jury
                             cases.” By the time of trial, the parties will have deposed
                             approximately 30 witnesses and marked well over 300
                             exhibits at depositions. Plaintiffs do not believe summary
                             judgment motions will be useful in this case. As discussed
                             at the last Status Conference, the key issue in the case is a
                             fact-intensive determination of whether the Trustees met
                             their duties under ERISA. In this case, summary judgment
                             proceedings will be wasteful, inefficient and largely

HAVERFORD, PA                       WWW.CHIMICLES.COM                         WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 3 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 3


                           duplicative of the evidence to be presented at trial and in
                           connection with the pretrial filings, including proposed
                           findings of fact and trial briefs, discussed below. Similarly,
                           Plaintiffs believe the “staged” trial suggestion by Defendants
                           suffers from the same problems. Defendants’ suggestion
                           that the Court can somehow make findings regarding
                           limited matters such as “objective prudence” without a full
                           factual record is illogical in this matter. The Court will be
                           required to consider and determine, as a factual matter,
                           whether Defendants acted imprudently in making and
                           losing a series of increasingly-risky bets. The undisputed
                           record reflects that the Trustees’ asset allocations were
                           objectively out of the norm. For example, the parties’
                           experts cite data from the Wiltshire Trust Universe
                           Comparison Service and from the Plan’s former Investment
                           Consultant Meketa showing the Plan’s stark departure in
                           terms of asset allocation from other large Taft-Hartley plans.
                           The data shows the median large Taft-Hartley plan had no
                           less than 45% of assets invested in domestic equities; the
                           Trustees here reduced the Plan’s actual domestic equity
                           allocation from 40% in 2009 to as low as 19%. The reduction
                           in the domestic equity allocation was accompanied by an
                           increase in the allocation to Emerging Markets Equities to as
                           high as 15%, even though the average plan had no more
                           than 4.5%; an increase of the total allocation to international
                           equities of up to 30%, even though the median Taft-Hartley
                           Plan had no more than 12%; and an increase of up to 26% in
                           alternatives including Private Equity and Real Estate,
                           whereas the median plan had no more than 12%.
                           Defendants’ allocations to risky asset classes were so far out
                           of the norm that none of the witnesses, including
                           Defendants’ experts, have identified any other Taft-Hartley
                           or other large pension plan with a similarly uber-aggressive
                           asset allocation. As a result of the Trustees’ losing bets, the
                           Plan missed out on much of the domestic equity bull market
                           and underperformed its Taft-Hartley peers. The suggestion
                           that the Court could dismiss Plaintiffs’ claims given these
                           skewed bets on risky and illiquid asset classes and the
                           evidence reflecting the Trustees’ dysfunctional process (as
                           set forth in Plaintiffs’ prior submissions) based on a


HAVERFORD, PA                       WWW.CHIMICLES.COM                       WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 4 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 4


                            summary “staged” process is absurd and will needlessly
                            result in convoluted and protracted proceedings.

                     ii.    Defendants’ Position: Defendants continue to believe that
                            the extensive written record in this case more than suffices to
                            enable the Court to dismiss Plaintiffs’ claims – in whole or
                            substantial part – as a matter of law. However, in light of
                            the misgivings communicated by the Court about
                            entertaining a motion for summary judgment, Defendants
                            have set forth below an alternative proposal for a staged trial
                            that they believe is responsive to the Court’s directive that
                            the parties submit “strategies for streamlining the next stage
                            of the litigation . . . .” (Dkt. No. 109). See also March 1 Tr. at
                            15-16 (inviting the parties to submit their positions “on
                            whether it makes sense to go to summary judgment or not,
                            and any creative ideas [the parties] might have for
                            something that might be in between”).

                b.    Motions to Exclude Expert Testimony

                     i.     Plaintiffs’ Position: Because of the fact-intensive nature of
                            the case, the testimony of the parties’ respective experts will
                            be largely derivative of the facts to be presented at trial and
                            in connection with the pre-trial filings, including proposed
                            findings of fact and pre-trial briefs, discussed below. So too
                            will the “fit” of the testimony of the parties’ respective
                            experts. The case, moreover, will be tried to Your Honor, not
                            a jury, so the typical prejudice concerns that Daubert is
                            designed to protect against are irrelevant. Accordingly,
                            Plaintiffs believe it will be wasteful and duplicative for the
                            parties to file and seek rulings on disqualification under
                            Daubert prior to trial. Plaintiffs believe it makes the most
                            sense for the parties to address issues regarding the
                            admissibility, weight and fit of the anticipated testimony of
                            the parties’ respective experts at trial based on guidance
                            from the Court at the final pretrial conference as discussed
                            below after the Court has had an opportunity to review the
                            parties’ proposed findings of fact and responses thereto so
                            any pre-trial Daubert motions can be evaluated in context.
                            Similarly, as discussed below, Plaintiffs believe Defendants’
                            suggestion to front load expert testimony before hearing any


HAVERFORD, PA                       WWW.CHIMICLES.COM                          WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 5 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 5


                              testimony from fact witnesses as an alternative to Daubert
                              motion practice is illogical, unworkable and inefficient.

                     ii.      Defendants’ Position: As discussed below, the staged trial
                              recommended by Defendants would obviate the need for
                              Defendants to file motions to exclude portions of Plaintiffs‘
                              expert testimony; but Defendants would otherwise seek to
                              file such motions.

       7.        Final Pretrial Conference: In order to promote efficiency, streamline trial,
                and minimize the burden on the Court, the parties propose that the Court
                set a date for the final pretrial conference that provides the Court with
                sufficient time to review what the parties expect will be extensive pre-trial
                filings so that the Court can provide the parties with guidance regarding
                the conduct of trial.

       8.       Trial Date: The parties request that the Court set a trial date in the first
                quarter of 2020.

       9.       Proposals to Streamline Proceedings

                a.     Plaintiffs’ Position: In order to streamline trial and promote
                       efficiency and minimize the burden on the Court, plaintiffs propose
                       that the parties file, by December 31, 2019 competing detailed
                       proposed findings of fact (with the opportunities for responses and
                       replies) and conclusions of law, supported by evidence including
                       documents and deposition testimony, that, as discussed in more
                       detail below, will become part of the record to be considered by the
                       Court at trial; and also file pre-trial memoranda of law that address
                       the key legal issues. Plaintiffs further propose that the Court set a
                       date for the final pretrial conference, in January or February 2020,
                       and several weeks in advance of the actual trial date, that provides
                       the Court with sufficient time to review what the parties expect will
                       be extensive pre-trial filings so that the Court can provide the
                       parties with guidance regarding the conduct of trial.

                       Plaintiffs propose that the Court conduct the trial consistent with
                       the standard procedures in a bench trial. First, the Court should
                       consider the parties’ respective proposed findings of fact, responses
                       thereto, and supporting evidence, as part of the trial record.
                       Second, the parties should be permitted the opportunity to make
                       opening statements. Third, Plaintiffs should proceed first to

HAVERFORD, PA                        WWW.CHIMICLES.COM                           WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 6 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 6


                     present their case by calling fact and expert witnesses. Because
                     most of the fact witnesses will be Defendants or non-party
                     consultants of Defendants, Plaintiffs have no objection to
                     permitting Defendants, during Plaintiffs’ case-in-chief, to not only
                     cross examine the witnesses called by Plaintiffs, but also to conduct
                     any direct examination they wish of such witnesses to avoid the
                     necessity of having the same witnesses testify at different times.
                     Fourth, after Plaintiffs finish their case-in-chief, Defendants can
                     present their defense, including their experts. Fifth, Plaintiffs can
                     then present rebuttal witnesses/evidence as appropriate, including
                     rebuttal experts. Sixth, the parties can make closing statements.
                     Seventh, the parties can submit supplemental post-trial proposed
                     findings of fact and conclusions of law as permitted by the Court.
                     Eighth, the Court will then make findings of fact and conclusions of
                     law and enter judgment based on the evidence presented.

                     Plaintiffs oppose Defendants’ unusual proposal to bifurcate trial in
                     a manner that requires the parties’ respective experts to testify
                     before any fact witnesses testify and for the Court to then make
                     rulings based solely on the experts’ testimony and in the absence of
                     live testimony of fact witnesses at trial. Plaintiffs also oppose
                     Defendants’ unusual suggestion to bifurcate trial in a manner that
                     requires the Court to first make an aggregate damages judgment
                     against all Defendants and then require the parties to participate in
                     a second mini-trial to allocate those damages as to each individual
                     Defendant. Section 7.2 of the Agreement and Declaration of Trust
                     establishing the Fund requires all Trustees to properly exercise
                     their fiduciary duties with respect to the investment and asset
                     allocation decisions challenged in this litigation. In addition,
                     ERISA provides for joint and several liability of Trustees for the
                     types of monetary claims asserted in this litigation,1 particularly

1“ERISA imposes joint and several liability on defendants…As a consequence, when
two or more persons' torts together cause an injury, each tortfeasor is liable to the victim
for the total damages.” In re WorldCom Inc., ERISA Litig., 339 F. Supp. 2d 561, 568
(S.D.N.Y. 2004), citing In re Masters Mates & Pilots Pension v. Riley, 957 F.2d 1020, 1027
(2nd Cir. 1992) (internal quotations omitted); see also Lyms, Inc. v. Millimaki, 2013 U.S.
Dist. LEXIS 38362, at *47-48 (S.D. Cal. Mar. 19, 2013), citing Katsaros v. Cody, 568 F. Supp.
360 (E.D. N.Y. 1983), aff'd, 744 F.2d 270 (2d Cir. 1984) (“Where ERISA liability is
established against two or more defendants, liability will be joint and several.”).


HAVERFORD, PA                       WWW.CHIMICLES.COM                          WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 7 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 7


                     since the Investment Committee as a whole recommended the
                     challenged investment and asset allocation decisions and the Board
                     of Trustees as a whole approved those challenged decisions.
                     Moreover, no Trustee has testified that he or she dissented from the
                     asset allocation decisions challenged by Plaintiffs. With respect to
                     certain of the injunctive relief sought by Plaintiffs, such as removal
                     of certain Trustees, Plaintiffs agree that they will need to present
                     specific evidence and obtain a specific ruling from the Court with
                     respect to such individual Trustees.

                b.   Defendants’ Position: Defendants would like to present an
                     alternative proposal for a staged trial, pursuant to Federal Rule of
                     Civil Procedure 42(b). In our view, proceeding in this fashion
                     could substantially streamline the trial proceedings by enabling the
                     Court to evaluate, as the case proceeds, which of Plaintiffs’ claims
                     remain viable and the scope of additional testimony needed to be
                     considered to properly evaluate any viable claim. Our proposal
                     does not conflict with Plaintiffs’ proposal – with which we largely
                     concur – that the Court reconvene with the parties several weeks in
                     advance of the trial, after having had an opportunity to review the
                     parties’ pre-trial submissions. (Defendants do not believe that it is
                     necessary to have sequential sets of proposed findings of fact and
                     thus that the pre-trial submissions can be completed before the end
                     of the year). The Court may prefer to take up Defendants’ proposal
                     for a staged trial at that subsequent conference (and to request that
                     the issue be briefed in advance), but we thought it would be
                     appropriate to alert the Court to our proposal now, so that the
                     Court can also consider it at the July 12 conference. Defendants
                     believe that Plaintiffs’ various other proposals for the conduct of
                     the trial should be taken up at the pre-trial conference, when there
                     will be more clarity on the scope of the trial. Defendants would not
                     in any event agree that the opening and closing statements should
                     be truncated in a complex case of this nature.

                     In sum, there are two components to Defendants’ proposal for a
                     staged trial:

                     First, Defendants propose that the Court initially hear the
                     testimony from the parties’ experts on procedural prudence,
                     objective prudence, and damages. On the basis of the expert
                     testimony, coupled with the pre-trial submissions, the Court should


HAVERFORD, PA                       WWW.CHIMICLES.COM                        WILMINGTON, DE
        Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 8 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 8


                     be in a position to (i) entertain motions challenging the viability of
                     certain of Plaintiffs’ claims for failure to establish a claim of
                     objective imprudence,2 and/or for failure to establish a claim for
                     recoverable damages3; and (ii) determine the scope and order of

2
 The case law recognizes that, if a challenged decision is objectively prudent – meaning,
“a hypothetical prudent fiduciary would have made the same decision anyway” – the
court need not inquire into the process pursuant to which that decision was made.
Sacerdote v. New York University, 328 F. Supp. 3d 273, 285 (S.D.N.Y. 2018) (entering
judgment for defendants on several breach of fiduciary duty claims based on finding
that the decisions were not objectively imprudent). See also Pension Benefit Guar. Corp. v.
Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 718 (2d Cir. 2013) (dismissing fiduciary
breach claims where plaintiff failed to allege facts establishing, under ERISA’s objective
prudence standard, that a “prudent man in like circumstances” would have made a
different investment decision); Rosen v. Prudential Ret. Ins. & Annuity Co., No. 3:15-cv-
1839, 2016 WL 7494320, at *9 (D. Conn. Dec. 30, 2016) (dismissing fiduciary breach
claims for failure to plead facts establishing that fiduciary conduct was objectively
imprudent, noting that “parties are generally shielded from fiduciary liability if a
‘hypothetical prudent fiduciary’ would have reached the same decision”) (quotation
omitted), aff’d by summary order, 718 F. App’x 3, 7 (2d Cir. 2017).
As Defendants can explain further at the conference, there are objective prudence issues
here, such as the reasonableness of the Defendants’ asset allocation decisions, which can
be adjudicated based on the expert testimony. Among other things, the expert
testimony will address whether objective imprudence can be established based on
evidence regarding the percentage of Plan investments in particular securities, as
Plaintiffs contend, as opposed to the risk profile of the Plan investments as a whole; and
whether Plaintiffs have a valid basis for challenging the Plan’s targeted returns, as
opposed to asset allocation policies that were designed by their consultant to achieve
those targeted returns.
3
  Sacerdote, 328 F. Supp. 3d at 285 (collecting cases requiring an ERISA plaintiff to prove
plan losses in order to sue for fiduciary breach under ERISA Section 502(a)(2)); see also
Silverman v. Mut. Ben. Life Ins. Co., 138 F.3d 98, 105 (2d Cir.1998) (Jacobs, J., with Meskill,
J., concurring) (“Causation of damages is ... an element of the [ERISA] claim, and the
plaintiff bears the burden of proving it.”). As Defendants can explain further at the
conference, Defendants believe that, with respect to certain of Plaintiffs’ claims there are
no viable damages theories; and that as to other claims, several of Plaintiffs’ damages
theories can be dismissed as a matter of law. An early ruling on some of these issues

HAVERFORD, PA                       WWW.CHIMICLES.COM                           WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 9 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 9


                    any factual testimony that is still needed to properly adjudicate the
                    remaining claims, including testimony relating to any outstanding
                    issues impacting the evaluation of the objective prudence issue, and
                    any issues relating to procedural prudence.

                    Hearing the expert testimony first would obviate what would
                    otherwise be Defendants’ request to file a Daubert motion directed
                    at the sole expert Plaintiffs have identified for their case in chief. It
                    would also avoid Defendants having to move to strike portions of
                    the testimony of the Plaintiffs’ two rebuttal experts, either on
                    Daubert grounds or on the grounds that the proffered testimony is
                    not legitimate rebuttal. Defendants believe that there are
                    significant aspects of Plaintiffs’ claims that will not be viable in the
                    absence of supporting expert testimony, and thus that the Court
                    should not permit testimony of factual witnesses on these issues
                    unless the expert testimony is found to be admissible. But if the
                    Court were prepared to hear from the expert witnesses first, there
                    would be no need to address these issues via motion practice.

                    Second, Defendants propose that the Court defer consideration of
                    testimony relevant to evaluating issues of individual liability until
                    it has first determined whether there is a basis for finding liability
                    at all. Contrary to Plaintiffs’ assertions, the principle of joint and
                    several liability does not obviate the need for the Court to first
                    determine, on an individualized basis, whether and the extent to
                    which each individual defendant is liable. This is particularly true
                    here in light of the dismissal of claims for co-fiduciary liability.
                    Given the numerous different factual circumstances pertaining to
                    each Defendant’s tenure as a Trustee, participation in various Plan
                    committees, and grounds for supporting the challenged decisions,
                    the evidence relating to these individualized issues will likely be
                    cumbersome, and there may well be a need to add several Trustees
                    as trial witnesses just for the sake of addressing individual liability
                    issues. There is a reasonable chance, however, that the need to
                    consider this evidence could be avoided altogether, either because
                    Defendants prevail on the merits of the fiduciary breach claims or



could conceivably reinvigorate settlement discussions, which to date have been
unsuccessful.


HAVERFORD, PA                       WWW.CHIMICLES.COM                          WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 10 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 10


                      because the parties resolve the case after an initial finding of a
                      fiduciary breach.

       10.      Miscellaneous.

                a.    The parties currently expect that all witnesses will be able to testify
                      in person at trial. To the extent, due to unavoidable scheduling or
                      health reasons, any witnesses might not be able to testify in-person
                      at trial, the parties shall promptly notify each other of the reasons
                      and work cooperatively to make arrangements for any such
                      witnesses to testify live via video link or, if necessary, to permit the
                      taking of a videotaped trial deposition of such witnesses. The
                      parties have agreed that no witness shall be permitted to testify at
                      trial unless the other party has had an opportunity to depose such
                      witness before trial.

                b.    Without seeking any affirmative relief at this time, Defendants wish
                      to alert the Court to a potential Article III standing issue that has
                      surfaced in light of the U.S. Supreme Court’s recent decision to
                      grant certiorari in Thole v. U.S. Bank, N.A., No. 17-1711, 2019 WL
                      2649833 (U.S. June 28, 2019) to address, among other things,
                      whether “an ERISA plan participant or beneficiary [may] seek
                      restoration of plan losses caused by fiduciary breach under 29
                      U.S.C. 1132(a)(2) without demonstrating individual financial loss or
                      the imminent risk thereof.”4 Although Defendants have preserved
                      as an affirmative defense lack of Article III standing, they have not
                      until now raised the issue in motion practice because the Court of
                      Appeals for the Second Circuit – unlike its sister circuits – has
                      recognized a participant’s standing to sue in a “representative”
                      capacity for Plan losses even if the alleged breach did not reduce or
                      jeopardize his/her own benefits. See Fletcher v. Convergex Grp., LLC,
                      679 F. App’x 19, 20-21 (2d Cir. 2017) (summary order) (recognizing
                      defined benefit plan participant’s representative standing to
                      recover plan losses allegedly caused by breach and prohibited
                      transactions) (relying on L.I. Head Start Child Development Services,
                      Inc. v. Economic Opportunity Commission of Nassau County, Inc., 710


4Although Thole was decided on statutory standing grounds, in granting certiorari, the
Supreme Court instructed the parties to brief “[w]hether petitioners have demonstrated
Article III standing.” Id.


HAVERFORD, PA                       WWW.CHIMICLES.COM                           WILMINGTON, DE
       Case 1:17-cv-05361-VEC Document 118 Filed 07/09/19 Page 11 of 11
Hon. Valerie E. Caproni, U.S.D.J.
July 9, 2019
Page 11


                     F.3d 57, 67 n. 5 (2d Cir. 2013) (recognizing a participant’s standing
                     to sue for plan losses “in a derivative capacity” without any
                     individual loss of benefits)). The Supreme Court’s anticipated
                     ruling could conceivably call into question these authorities,
                     thereby requiring this Court to revisit whether, in fact, Plaintiffs
                     have standing to proceed with their claims.

                c.   Plaintiffs believe the Defendants’ suggestion that the Supreme
                     Court’s grant of certiorari in Thole is potentially relevant to Article
                     III standing in this case is incorrect. Thole involved an overfunded
                     plan under which the employer was bound to fund any shortfall
                     and certiorari was granted on Plaintiffs’ application to reverse the
                     dismissal on a motion to dismiss. The circumstances in the Plan
                     here could not be more starkly different. The Trustees have
                     recently announced publicly that the Plan will be in “critical and
                     declining” status and will apply to the Treasury for benefit cuts.
                     Moreover, the notion that the Plaintiffs suffered no financial impact
                     by the $100-$300 million damages asserted is without any
                     foundation.

        Other than as stated above, the parties are not aware of any other issue that they
would like to address at the upcoming conference, and do not have any other
information that they believe may assist the Court in advancing the case to settlement
or trial.

       We thank the Court for its attention to this matter.

                                                 Respectfully submitted,




                                                 Steven A. Schwartz

SAS/sas

cc:    All Counsel via email and ECF




HAVERFORD, PA                       WWW.CHIMICLES.COM                         WILMINGTON, DE
